Case: 1:19-cv-02926 Document #: 1-1 Filed: 05/01/19 Page 1 of 5 PagelD #:9

EXHIBIT A
-4519-Gv-02
Certificat@ Sf Re gistra

 

26 Document #: 1-1 Filed: 05/01/19 Page 2 of 5 PagelD #:10

This Certificate issued under the seal of the Copyright

Office in accordance with title 17, United States Code,

attests that registration has been made for the work

identified below. The information on this certificate has Registration Number

been made a part of the Copyright Office records. PA 2-147-752

C a Effective Date of Registration:
Z Wi October 29, 2018

Acting United States Register of Copyrights and Director

Title

 

Title of Work:

Nature of Claim:

Completion/Publication

Year of Completion:
Date of Ist Publication:
Nation of 1*t Publication:

Author

Hunter Killer

Motion Picture

 

2018
October 19, 2018
United Kingdom

 

° Author:
Author Created:
Work made for hire:
Domiciled in:
Anonymous:
Pseudonymous:

Copyright Claimant

Hunter Killer Productions, Inc.
Entire Film

Yes

United States

No

No

 

Copyright Claimant:

Limitation of copyright claim

Material excluded from this claim:
Previously registered:

Previous registration and year:
Basis of current registration:

New material included in claim:

Certification

Hunter Kiiler Productions, Inc.
318 N. Carson St., #208, Carson City, NV 89701

 

screenplay

Yes

PAu003868948, 2016

This is a changed version of the work.

all other cinematographic material

 

Name:

Michael A. Hierl

Page | of 2
Case: 1:19-cv-02926 Document #: 1-1 Filed: 05/01/19 Page 3 of 5 PagelD #:11

Date: January 03, 2019

 

Correspondence: Yes

Page 2 of 2
Case: 1:19-cv-02926 Document #: 1-1 Filed: 05/01/19 Page 4 of 5 PagelD #:12

EXHIBIT B
13

05/01/19 Page 5 of 5 PagelD #

led

1-1F

 

 

 

  

 

  

 

  

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

19-cv-02926 Document #

 

 

 

 

1

 

 

 

 

Case

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ose21y) ipige> ySEIWOD V606VIITILESEVILPSP/SZPOLSES9SEPESAEIGETGE9 -TVHS LIHSYILLNLS-9Z* GIYOH BNSYON BLO 439I|!W49IUNH ST:SE:S0 £E-Z1-8102 PSE aol] /pPyET p2L6'ES7'86

udJeaYUM, qed seIWOD VGQ6VIDTLEGEVIZPSPLSZPOL9A99EPBSEEIGHLES -TVHS LIHSYSLINLS-792% GHGH'BNSYON'SLOZ Ja]! IAIUNH GP PE-bT LT-ZT-B10Z 6p’ WaWOLN]| EpzEs SEUescOrr'ed

oeI4D |GeD seIWOD VGC6VIITLGSEVILPSPLSLPILIDOIEPSSHEIGSLES ‘LVHS LIHSUSLINIS-¥92X GUGH SNSYON BLOz ZAIN 2eIUNH be: T0:6T 2ZT-ZT-8L0z £8'T JEW Ww9J0LN| pope BLT'OL'6EZ TL

ogeo1y) PIqeD isejwoD V606VIIIZLESEVILPSPLSZPOLSBSSEPESEEI6EI69 -TVHS LIHSYSLINLS-792X dIYOH'SNSYON'STOZ Ja} IN aIUNH LS‘EL‘6T LT-Z1-8102 PE LZ weg) O7PZS EZ ’27°927°86

oge21y> PIge) se2woD V6Q6VIDILEGEVIZPSPLS/ZP9/9E99EPBSEEIGHTES -LVHS LIHSYALINS-792x GOH SNSYON'S10Z‘Ja]NsaIUNH LO:0:27 LT-ZT-8T02 PeL wWaOLUgGs)OLSZS SPOLT'Stz'69

odes Qed SeIWOD V6Q6VIITLEGEVILPSPLSZP9/9899EPBSdEIG8T69 ‘LVHS LHSYSLINIS-792*'dIGH aNSHON's10Z 43} PE-BP ES LT-Z1-8L0Z E'S wauoln| grave €8°907'827'86

Be |PIqeD aseswo0> V6Q6VIDTLEBEVILPSPLSLP9L9899EP8SHEIG8T69 -TVHS LIHSYSLINLS-P92X dOH'ANSYON LOZ 43} PeEL‘SL SI-Z1-8L0z Ue qwa0 Igo £8€6S E6l be loz TZ

uegayneyy I PIqeD seIWOD: V606VIDILEBEVILYSPLSLP9L9899EPSSAEIGETGd -TVHS JIHSYSLLINLS-79ZX dYGH'SNSYON'S LOZ 49] s9IUNH SS'EZ‘6L SI-Z1-810z OLS SNainzy)| ZEOTZ OLT'EET ET be

AuuaHW IPIgeD seqwo) VWG06VIIILEBEVILYSPLSZP9L9B99EPSSEEI69TE9 -LVHS LIHSUSLINIS 792 SINGH ANSON SIOZ JAIN 4a1UNH LU-9E:2Z BI-ZL-B1L07 Ope avoLN| TEg9 Scrsed’eL

a||AOoWoY 1PgeD yerwo7 VEGQ6VIDILENEVILPSPLSLP9L9899EPSSHEIGST6E ‘LVHS LIHSUSLINIS-P92X GOH aNSYON Broz 2a Py 4aqUun OF-TLE% 81-21-8102 2ST 2e- juawoln|zzgg_e SOL 'O@Z°727'86

qiexeq dsowedAs IPigeD yseq2wo5 V606VIIILENEVILPSPLSLPOL9899EPSSdeIGaT6a -LVHS LIHSYALLNLS-p9Zx dINGH ENSYON'S LOZ J9]11492UNH, SL-€0'10 [2-Z1-8t0z pT'p uau0nigd]Oppes SU LL bl bz

yoo) odesys] st a oe) yse2w0> VGO6VIITLE9EVILPSPZSZP9OL9B99EPBSEEIGELES ‘LVHS LIHSUSLINIS-792X GINGH'ANSHON'S10Z JAIN 421UNH | OS:00:/T TZ-Z1-810Z (quay umouyun)/99Tzz SE'SE'OTT'EL
yoo> ogesy stOULIIPIGeD yseawo>D WECQ6VIITLEBEVILPSPLS2P929899EP8S8EI69T68 -TVHS LIHSYALLNLS-P9Zx dIYGH'aNSYON'ST0Z ‘sal|IN421UNH, 02:20:40 @2-Z1-8T0Z pre's Wua0 jig] TOLSE OP'pZ°E9T'L9/6
yoo) SOlIN VG6O6VIITLESEVILPSPLSZP9L9999EPBSEBEIGETEE *TYHS LIHSYSLINIS-792x d}HOH BNSUON'S LOZ 49} FAIUNH, £@-0S:Z0 EZ-ZE-810Z (uay3 umouyun)|/ezPZs SO LLU T'bz|8
yoo) Saje1s9 URWYJOH V606VIITLEBEVILYSPLSZP9L9B99EPSSHEIGE IGE -TVHS LIHSYALINLS-P97Xd NOH BNSYON BLO? Jay 4aIUNH, 6v6S:ZE pZ-ZI-8107 €'e°S aso Z7/6E7Z SO Crorllecyé
yoo> uosanew VG6Q6VDIT LES EVIZPSPLSZP9OL9S999EPSSHEIGETES -TVHS LIHSYBLINIS-79Z*d1YOH ANSYON'S LOZ Jai saIUNH 00:6S:ST 92-21-8107 pes waO1Ng! 79665 TEBE ZT bz19
ayeT 942] punoy VG6G6VIITLESEVIZPSPLSZPOL9RS9EPSSEEIGATEE -TVHS, LIHSYALLNLS-p92x dU YOH'GNSYON'BTOZ JAIN J9IUNH 60:21:22 9Z-Z1E-8 107 €'£'S luauoln| Z9T Ey Z99ST9OLTEL|S
yoo) oge3|y3 V6Q06VIITLEBEVIZPSPLSZP9OL9999EPSSBEI69168 -TVHS LIHSYSLLALS-P97Z*X dIYOH aNSYON'STOZ Jay 29IUNH SO:EE‘€0 LZ-ZT-BL0Z ET'p wauonied| Tepes Trl 680 E22 86] ¢
agegng BADID SIBUMOG VG6G6VIITILEBEVILPSPLS/p9L9999EPSSB8EIG9T6E -TYHS LUHSY3LLIALS-P97*dIYOH aNSYON'S LOZ Jail saIUNY pb9Z:t0 BO-TO-6T07 EES wauoln|so0se STU ECT BGI E
yoo) odeaIyD V6C6VIITLEBEVILPSPLS/AP9L9899EPSSHEI69 L689 -TVHS TIMSYSLINLS-97*'dIGH GNSYON'BLOZ JAI! Tb:SZ:00 OL-L0-6T07 ast npony|zezzs SZe're'SZz7 86/7
yoo) o8e31y3 V6Q6VDITZEGEVILPSPLSZP9Z9S99EPSSBEI60L68 -TVHS LIHSHSLLALS-P9Z* dINGH ENSYON'BTOZ JAI! £78777 OL-LO-6T07 OZ T 1U9I301q!|| Tg89 BZ Se'Sczt'29] 1

unad [AD EN = _31n 380 HH oe UPN hii |i Od ig, | selina peaks [LON

 

 

 
